Title: From Louisa Catherine Johnson Adams to George Washington Adams, 25 May 1821
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 25 May 1821
				
				Your Letter caused me some uneasiness perhaps more than was necessary in consequence of your first concealment which though done with the very best motive renders me fearful and suspicious that you still make less of your complaint than is necessary and by this means decieve yourself as well as me as to the care and attention which may be due to remove it—You are at a critical age and caution properly applied may insure you the blessing of health and a good constition and I rely much upon a change of Climate and regular habits for promoting this effect—You will soon cease to be so much exposed to the inclemencies of the Seasons and avoid the violent Colds which have debilitated your Lungs partially but which I hope are not seriously injured—Johnson Hellen who has been so long an invalid appears to be gaining strength and I think will shortly become a hearty man—It appears by the papers that your demy God Mr. Kean has been as usual misbehaving himself to a great degree and will probably return to England to abuse and belie us as most of his Countrymen do to excuse his own impertenence—You Yankees are so apt to run into extremes and extravagance when any thing English and fashionable falls in your way you spoil your pets and then wonder at their presumption—This you have most certainly done to the Gentleman in question who being in his own Country obliged to submit with reverence to his gallery Gods presumes in ours to dictate and chuse his audience and this makes good the old proverb, “set a beggar on horseback and he will ride to the Devil” I might have chosen something more elegant than this to adorn my Letter but the force of the thing is so striking it is more suitable than if it were more choice—As the Post is going out I must hasten to close my Letter and entreat you will not only be particular in the account of your own health but also as it regards that of your brothers which will much gratify your affectionate Mother
				
					L. C. Adams—
				
				
					I am not at all solicitous about your having a very distinguished part at Commencement as I understand the practice of the University too well to think it a matter of any importance as to the real and solid reputation of a Scholar—
				
			